
	
		I
		112th CONGRESS
		1st Session
		H. R. 3177
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. McGovern (for
			 himself and Mrs. Emerson) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for the transportation of food for charitable
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hunger Relief Trucking Tax Credit
			 Act.
		2.Credit for
			 transportation of food for charitable purposes
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					30E.Credit for
				transportation of food for charitable purposes
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 25 cents for each mile
				for which the taxpayer uses qualified transportation property for a qualified
				charitable purpose during the taxable year.
						(b)Qualified
				charitable purposeFor purposes of this section, the term
				qualified charitable purpose means the transportation of food in
				connection with the hunger relief efforts of an organization which is described
				in section 501(c)(3) and is exempt from taxation under section 501(a) (other
				than a private foundation, as defined in section 509(a), which is not an
				operating foundation, as defined in section 4942(j)(3)).
						(c)Qualified
				transportation propertyFor
				purposes of this section, the term qualified transportation
				property means any trailer, semitrailer (with or without tractor),
				container, van, medium or light truck, or other property-carrying unit
				which—
							(1)does not exceed 53 feet in length and
				80,000 pounds in gross weight,
							(2)is owned, leased,
				or operated by the taxpayer, and
							(3)is ordinarily used
				for hauling property in the course of a business.
							(d)Other
				rules
							(1)Denial of double
				benefitNo credit shall be allowed under this section with
				respect to any amount for which a deduction is allowed under any other
				provision of this chapter.
							(2)No credit where
				taxpayer is compensatedNo credit shall be allowed under this
				section if the taxpayer receives compensation in connection with the use of the
				qualified transportation property for the qualified charitable purpose.
							(3)Capacity
				requirementNo credit shall be allowed under this section unless
				at least 50 percent of the hauling capacity of the qualified transportation
				property (measured in cubic square feet) is used for the qualified charitable
				purpose.
							.
			(b)Conforming
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 30E. Credit for transportation of food for charitable
				purposes.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2010.
			
